Title: From Thomas Jefferson to John Adams, 17 May 178[6]
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris May 17. 1787 [i.e., 1786]

This will be handed you by young Monsieur de Tronchin, son to a gentleman of that name here who is minister for the republic of Geneva, resident at this court. The son is now in England as a traveller. He is personally unknown to me; but what I hear of him from others, together with my acquaintance with, and respect for, his father, induces me to recommend him to your notice. I do this the rather as it is proposed that he shall finish his travels by a trip to America, where the father has in contemplation to procure an establishment for some of his family. I have the honour to be with the greatest respect and esteem Dr. Sir your most obedient & most humble servt.,

Th: Jefferson

